Response to After-Final Arguments
Cont. 3a), 3b) and 7:
Applicant proposed amendment to claim 1 recites new limitation of “…to avoid alginate gell formation…” was not previously presented or considered in the examination of the application. The limitation raise new issues that would require further consideration and/or search. 
Additionally, the new limitation raise the issue of new matter, since specification paragraph [0005]-[0007] as Applicant asserts support; however the cited passages does not support the board term of the new limitation of “…to avoid alginate gell formation…”. 
A Notice of Appeal filed on 03/17/2022. 

Cont. 12:
Applicant’s arguments with respect to proposed amendment in claim 1 with new limitation are moot because the proposed amendment to claim 1 is not entered. 

The Examiner maintains the rejections of record set forth in the Final Rejection mailed on 11/18/2021. No claims are allowed. 
/HONG T YOO/               Primary Examiner, Art Unit 1792